        Case 3:18-cr-30051-MGM Document 241 Filed 03/17/21 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS



UNITED STATES OF AMERICA                           *
                                                   *
       v.                                          *
                                                   *       Criminal No. 18-30051-MGM
GREGG A. BIGDA,                                    *
                                                   *
       Defendant.                                  *


                               REVISED PROCEDURAL ORDER
                                        RE: TRIAL

                                           March 17, 2021



MASTROIANNI, U.S.D.J.

       Trial in this matter is scheduled to commence on Monday, November 29, 2021 at 9:00
a.m. in Hampden Courtroom, U.S. District Court, 300 State Street, Springfield, Massachusetts. Jury
selection will commence that day and, if necessary, will continue on Tuesday, November 30, 2020.
Openings and witness testimony will begin on Monday, December 6, 2021. A final pretrial
conference will be held on Wednesday, November 10, 2021 at 11:30 a.m. in Hampden
Courtroom. Unless subsequently modified by the court, the following procedures shall apply:


   1. Disclosure of Expert Witnesses – The parties previously disclosed their expert witnesses
       in March of 2020, consistent with an earlier pretrial procedural order. Given the unusually
       long gap between the earlier disclosure of expert witnesses and the current trial date, the
       court will consider allowing disclosure of additional expert witnesses upon a party’s motion.
       Any motion for leave to disclose additional expert witnesses should be filed on or before
       Friday, October 8, 2021.
     Case 3:18-cr-30051-MGM Document 241 Filed 03/17/21 Page 2 of 4



2. Motions in Limine – Should either party wish to file additional motions in limine, they
   shall file such motions on or before Friday, October 22, 2021. Oppositions to motions in
   limine shall be filed by Friday, October 29, 2021. In necessary, the court will hear
   arguments about motions in limine at the final pretrial conference.


3. Jury Questionnaire and Voir Dire Questions
       a. On or before Friday, October 29, 2021, the parties shall file any potential voir dire
           questions beyond those questions requested with respect to the jury questionnaire.
           The parties shall file oppositions to potential voir dire questions, if any, by Friday,
           November 5, 2021.
       b. The jury questionnaire will be mailed to potential jurors and potential jurors will be
           instructed to return their questionnaires by a date, selected by the clerk’s office, that
           will enable the clerk’s office to make the jury questionnaires available to the parties
           on or before Wednesday, November 17, 2021.


4. Jury Instructions and Exhibit List – By Friday, November 5, 2021 the parties shall file:
       a. Any proposed preliminary jury instructions to be given before opening statements.
       b. A JOINT draft version of the final substantive jury instructions to be given at the
           close of the case, that sets out the instructions upon which the parties agree and each
           party’s alternative instructions where there is disagreement. Each disputed
           instruction should be followed by a brief statement of the opposing side’s objection
           with supporting legal authority. In order to produce the joint instructions, the parties
           shall meet and confer sufficiently in advance of the required submission date with
           the goal of agreeing upon instructions. The court will allow parties to file updated
           proposed instructions should the need arise as trial proceeds.
       c. Any proposed first version of special verdict forms. The court will allow updated
           filings, if necessary, as trial proceeds.
       d. Final exhibit and witness lists using Forms AO 187 and AO 187A, which are
           available at http://www.uscourts.gov/services-forms/forms. The government is to
           pre-mark its exhibits using the prefix “PX-” (e.g., PX-1, PX-2, etc.), the defendant is
           to pre-mark his exhibits with the prefix “DX-” (e.g., DX-1, DX-2, etc.), and joint
           exhibits are to be pre-marked with the prefix “JX-” (e.g., JX-1, JX-2, etc.). Any

                                                 2
     Case 3:18-cr-30051-MGM Document 241 Filed 03/17/21 Page 3 of 4



            questions concerning the pre-marking of exhibits or the completion of the exhibit
            and witness lists should be directed to the Deputy Clerk.


5. Trial is expected to proceed from 9:00 a.m. to approximately 4:30 p.m. daily, with a morning
    break at approximately 11:00 a.m. and a lunch break from 1:00 p.m. to 2:00 p.m.


6. The government will be located at the table closest to the jury box. The defendant will be
    located at the opposite table.


7. A total of twelve jurors will be impaneled, with two alternates. Fed. R. Crim. P. 23(b)(1),
    24(c)(1-3).


8. The jury will be required to render a unanimous verdict. Fed. R. Crim. P. 31(a).


9. The court will conduct voir dire of potential jurors. Prior to the start of the trial, the court
    will be review all jury selection procedures for compliance with up-to-date public health
    guidance. At this time, the court anticipates that voir dire questions will be read to the entire
    jury pool, potential jurors will be instructed to take notes regarding their answers, and the
    court will then conduct individual voir dire. During individual voir dire the court may allow
    the respective attorneys to ask follow-up questions to each individual juror.


10. The government has 6 peremptory challenges, and the defendant has 10 peremptory
    challenges. Fed. R. Crim. P. 24(b)(2). The order for peremptory challenges will be as follows:
    government, defendant, government, defendant, defendant, government, defendant,
    defendant, government, defendant, defendant, government, defendant, defendant,
    government, defendant.


11. The government and the defendant will each also receive one additional peremptory
    challenge that may be used only to remove alternate jurors. Fed. R. Crim. P. 24(c)(4).




                                                3
     Case 3:18-cr-30051-MGM Document 241 Filed 03/17/21 Page 4 of 4



12. Opening statements shall not exceed 20 minutes for each party. Closing statements shall not
   exceed 30 minutes for the government, 35 minutes for the defendant, and 5 minutes for the
   government’s rebuttal. The order for opening statements will be government then
   defendant. The order for closing statements will be government, then defendant, and then
   government’s rebuttal.




                                                 /s/ Mark G. Mastroianni
                                                 MARK G. MASTROIANNI
                                                 United States District Judge




                                             4
